Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered June 17, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*664Ordered that the judgment is affirmed.
As the defendant failed to object to the procedure utilized by the court in determining the amount of restitution, his challenge on appeal is not preserved for appellate review (see, CPL 470.05 [2]; People v Callahan, 80 NY2d 273, 281). In any event, the court did not err in imposing restitution without conducting a hearing. The amount of restitution ordered was a condition of the defendant’s plea of guilty (see, People v Brown, 224 AD2d 437, 438), and the defendant agreed to the amount at the plea allocution (see, People v Ali, 233 AD2d 517).
The defendant’s remaining contention, that his sentence was otherwise excessive, is without merit, as he was sentenced in accordance with the plea agreement (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.